INGRAM, Justice.
The trial court dismissed Highland Bank’s action against Acstar Insurance Company, based on the doctrine of res judicata. Specifically, the trial court held that “it appears judgment has heretofore been rendered [in *1047case CV-90-47811] on the very issues as between these parties, hence, this action is due to be and is hereby dismissed.” Highland Bank appealed to this Court, contending that it was not barred from bringing its action against Aestar and that the trial court erred in dismissing its action. While this case was pending before this Court, we reversed the judgment in case CV-90-4781, the judgment upon which the trial court had relied in dismissing this case. Acstar Insurance Co. v. American Mechanical Contractors, Inc., 621 So.2d 1227 (Ala.1993). Therefore, the entire basis for the ruling of the trial court has been reversed.
Accordingly, the trial court’s dismissal of Highland’s action against Aestar, based on the trial court’s judgment in CV~90^781, is due to be reversed.
REVERSED AND REMANDED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.

. The trial court had entered a summary judgment against Aestar in CV-90-4781, and Aestar had appealed to this Court.